DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7, 10, 15-19, 26-27 drawn to a nanoparticle, comprising at least two host macrocycles covalently crosslinked by a linker comprising a moiety of Formula (I):

    PNG
    media_image1.png
    124
    380
    media_image1.png
    Greyscale

Group II, Claim 54, drawn to a nanoparticle, comprising at least two cyclodextrins covalently crosslinked by a linker comprising a moiety of Formula (I). 
Group III, Claim 103, drawn to a pharmaceutical composition comprising the nanoparticle of Claim 1, and a pharmaceutically acceptable excipient.
Group IV, Claim 104, drawn to a method of treating cancer in a patient, comprising administering a therapeutically effective amount of the nanoparticle of any one of Claim 1, or the pharmaceutical composition of Claim 103, to cancer patient with a tumor-associated macrophage cancer, and wherein the phenotype of the macrophage is M2. 
Group V, Claim 124, drawn to a method of altering the phenotype of a tumor-associated macrophage in a cancer cell, comprising contacting the anticancer agent of the nanoparticle of Claim 20 with the cancer cell. 
Group VI, Claim 126, drawn to a method of reducing the toxicity, side effects, or both of a chemotherapeutic agent in a patient, comprising administering to the patient a therapeutically effective amount of the nanoparticle of Claim 17. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
To comply with this requirement, Applicants must elect species as follows: 
Formula I – elect the identity of the linker of Formula I as it applies to the instant claims, regardless of whether Group I, II, III, IV, V, or VI is elected.
Nanoparticle or macrocycles and linker - elect the identity of the whole nanoparticle OR the macrocycle hosts and linker of Formula I, if Group I, III, IV, V, or VI is elected. For example, one may select one or a specific combination of macrocycles as recited in Claim 10. 
Polymer- elect the identity of the polymer as recited in Claims 15-16, if Group I is elected. For example, one may select from the list in Claim 16. 
Therapeutic agent - elect the identity of one or two or a specific combination of therapeutic agent/s as recited in Claims 17-19, 26, 54.
Anticancer or immunomodulating agent - elect the identity of one anticancer, immunomodulating, or chemotherapeutic agent as required in Claims 19, 124 and 126.
Imaging agent - elect the identity of one imaging agent as required in Claims 27.
Cancer - elect the type of cancer as applies to Claims 104 and 124.

Applicant is required, in reply to this action, to elect a single species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: At least Claim 1 is generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of Formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Laghmich etal. (Pharmacological Research, Vol. 41, No. 5, 2000), Zhu et al. (Molecular Pharmaceutics 2014, 11, 317-328), hereinafter Zhu, and Bo et al. (CN 103483592 B). Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature lacks novelty or inventive step because Laghmich teaches novel esters of succinic acid that are useful in efficiently stimulating proinsulin biosynthesis and/or insulin release (Abstract); Zhu discloses nanocomplexes of bis-cyclodextrin that are covalently linked for enhanced delivery of insulin. Bo discloses the preparation of cyclodextrin derivative with N-succinyl polylysine.  
Laghmich discloses 18 novel esters of succinic acid including HD164, which has the structure overlapping with the instantly claimed Formula I of the linker:

    PNG
    media_image2.png
    84
    258
    media_image2.png
    Greyscale


Bo teaches the invention of supramolecular carrier for therapeutic purposes comprising cyclodextrin and N-succinyl polylysine (p. 2, 1st paragraph).  Bo relates cyclodextrin grafting polylysine polymers are advantageous as pharmaceutical carrier because of its water solubility. The cyclodextrin hydrophobic nature inner chamber can form inclusion compound with a therapeutic agent, e.g. anticancer drugs such as doxorubicin, and provide improved stability and water miscibility (p. 2, Background, 4th paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Laghmich, Zhu, and Bo, and use the succinyl esters of Laghmich to replace the PEN in Zhu, because Bo has taught the advantages of the combination of CD-succinyl complexes, e.g. CD-succinyl-lysine, and because Laghmich and Zhu are in the same field of insulin delivery or release. 
Therefore, the claim element is expressly taught or rendered obvious by Agar. The technical feature is not above the prior arts, and therefore is not a special technical feature. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/J.Y.S./Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616